On petition for rehearing, Crocker, J.
delivered the following opinion—Norton, J. concurring:
The appellant insists, in his petition for a rehearing, that the plaintiff had no right to enter a default, because the Court did not fix any time within which to answer the amended complaint, in accordance with the provisions of Sec. 43 of the Practice Act. It is the universal practice in this State to answer amended complaints within the same time after Service of a copy as in case of a service of a summons with a copy of the original complaint, and it is seldom that the Court fixes any specific time by an order for answering in such cases. The defendants in this case evidently were governed by this practice, and so construed the law, as they intended to file their answer within ten days after the service of the amended complaint, but failed to do so by a mistake as to the date of the expiration of the ten days. We think that a reasonable construction of *131the Practice Act sustains this practical interpretation of the law upon this subject. (See Sec. 67.) Under Sec. 43, the Court would have the power to fix such time as it might deem proper, but it does not follow that, because the Court failed to make such an order, the defendant would have an unlimited time to answer. In such case the defendant should answer within the same time as in cases of a service of a copy of the original complaint with the summons.
The rehearing is denied.